COLEMAN, J.
The exceptions reserved to the ruling of the court, in allowing the state to challenge the two jurors for cause, is without merit. Finch v. The State, 81 Ala. 41; Cr. Code, § 4331.
The voir dire examination of the witness Annie Bowls showed that she was competent to testify, and the court ruled correctly in so holding. Grimes v. State, 17 So. Rep. 189. The exception to the competency of the witness is the only one insisted upon in brief of counsel.
There is no error in the record, and the judgment of the tidal court must be affirmed.